IN THE
                         TENTH COURT OF APPEALS

                                No. 10-08-00110-CR

LLOYD ANDREWS,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                              From the County Court
                              Navarro County, Texas
                               Trial Court No. 611.24


                          MEMORANDUM OPINION


      The Clerk of this Court notified the appellant that the clerk’s record was overdue

in this cause and that the appeal may be dismissed for want of prosecution if the

appellant did not make the necessary arrangements for the filing of the clerk’s record.

See TEX. R. APP. P. 37.3(b), 44.3. The Court has received no response. Accordingly, the

appeal is dismissed for want of prosecution. Id.



                                               PER CURIAM
Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal dismissed
Opinion delivered and filed October 29, 2008
Do not publish
[CR25]




Andrews v. State                               Page 2